                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DWAYNE JONES,

             Plaintiff,                             Case No. 20-12667
                                                    Honorable Linda V. Parker
v.

CITY OF DETROIT,

          Defendant.
___________________________________/

                            OPINION AND ORDER

      On September 30, 2020, Plaintiff, with the assistance of counsel, filed this

civil rights action against Defendant. Attorney Adam Taub from Adam G. Taub &

Associates Consumer Law Group, PLC represents Plaintiff.

      On April 14, 2021, Mr. Taub filed a motion to withdraw as counsel for

Plaintiff. (ECF No. 13.) Mr. Taub seeks to withdraw his representation of

Plaintiff due to breakdown in the attorney client relationship. (Id.) The deadline

for filing a response to the motion has passed, with no response filed. The Court

held a hearing with respect to Mr. Taub’s motion on May 5, at which Plaintiff

appeared by telephone.

      The Court finds that good cause exists for Mr. Taub to withdraw and that

such withdrawal can be accomplished without material adverse effect on Plaintiff’s

interests. See Mich. R. Prof’l Conduct R. 1.16.
      Accordingly,

      IT IS ORDERED that the Motion to Withdraw (ECF No. 13) is

GRANTED and Mr. Taub and Adam G. Taub & Associates Consumer Law Group

PLC shall be terminated as counsel.

      IT IS FURTHER ORDERED that this matter is STAYED until June 7,

2021, to allow Plaintiff to retain new counsel, if he is able.

      IT IS FURTHER ORDERED that if Plaintiff retains a new attorney, he or

she shall file a written appearance on the docket on or before June 7, 2021.

Plaintiff shall provide his contact information to the Clerk of the Court if he is

proceeding without counsel.

      IT IS FURTHER ORDERED that Plaintiff or newly retained counsel and

counsel for Defendant shall appear for a telephonic status conference before this

Court on June 10, 2021 at 10:00 a.m., by calling the Court’s toll-free conference

line at 1-888-808-6929 and using Access Code 8141695.

      IT IS FURTHER ORDERED that Mr. Taub shall serve a copy of this

Opinion and Order on Plaintiff within seven (7) days.

      IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE
 Dated: May 6, 2021


                                           2
